DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a connecting member extending between the first leg and the second leg” as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDevitt (US Pub No. 2013/0157810). 
	Regarding claim 1, McDevitt discloses (Figures 1-3) a nasal inspiratory resistance trainer (10) that is fully capable in being used as a nasal dilator comprising: a first leg (2) and a second leg (1) insertable into a pair of respective nasal openings [Fully capable in doing this since McDevitt discloses all of the structural elements in the same arrangement as claimed], the first leg and the second leg being separated by a clearance (clearly shown in Figure 1); a connecting member (4) extending between the first leg and the second leg (Figure 1); and an adjustment mechanism (nut as disclosed in Paragraph 0035 and screw 3) operably coupled to both the first leg and the second leg (Paragraph 0035), wherein the adjustment mechanism includes a tension shaft (3) that is rotatable about an axis to vary the clearance (Paragraph 0040). [Since the device of McDevitt discloses all of the structural elements in the same arrangement as claimed, then it is fully capable in being used as a nasal dilator]
	Regarding claim 2, wherein the tension shaft is threadably coupled to the second leg (Paragraph 0035).
	Regarding claim 3, wherein lateral movement of the tension shaft is restricted relative to the body (Figure 1) [Lateral movement of the tension shaft is restricted relative to the body by the holes of the first and second legs as shown in Figure 1].

    PNG
    media_image1.png
    279
    858
    media_image1.png
    Greyscale





Regarding claim 4, wherein the tension shaft includes a head (see annotated figure above) arranged at a first end and a nut (nut as disclosed in Paragraph 0035) (see annotated figure above) arranged at a second end, the head being located adjacent an first surface of the body and the nut being arranged adjacent a second, opposite side of the body (clearly shown in Figure 1).
Regarding claim 5, wherein a first through opening is formed in the first leg and a second through opening is formed in the second leg (clearly shown in Figure 1) and the tension shaft extends through both the first through opening and the second opening (Figure 1) (Paragraph 0035).
Regarding claim 6, wherein the second through opening is threaded (Paragraph 0035).

Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh (US Patent No. 5,989,270). 

    PNG
    media_image2.png
    620
    711
    media_image2.png
    Greyscale
	












Regarding claim 1, Suh discloses (Figures 1-6) a nose shape adjusting instrument (Figure 1) that is fully capable in being used as a nasal dilator comprising: a first leg (see annotated figure above) and a second leg (see annotated figure above) insertable into a pair of respective nasal openings [Fully capable in doing this since Suh discloses all of the structural elements in the same arrangement as claimed], the first leg and the second leg being separated by a clearance (clearly shown in Figure 2); a connecting member (11) extending between the first leg and the second leg (Figure 1); and an adjustment mechanism (13 and 14) operably coupled to both the first leg and the second leg (Col. 2, lines 46-55), wherein the adjustment mechanism includes a tension shaft (13) that is rotatable about an axis to vary the clearance (Col. 2, lines 46-55). [Since the device of Suh discloses all of the structural elements in the same arrangement as claimed, then it is fully capable in being used as a nasal dilator. The examiner wants to note that Suh’s device is fully capable in being used as a nasal dilator for not just humans, but also larger animals that have larger nasal openings to where Suh’s device can be easily inserted]
Regarding claim 8, wherein the connecting member (11) is formed from a medium flexure material (Col. 2, lines 46-55) [The connecting member 11 is considered a medium flexure material in order to allow the first and second legs to move towards each other when tightening the bolt 13].
Regarding claim 9, wherein the first leg, the second leg, and the connecting member are integrally formed (clearly shown in Figure 1).


    PNG
    media_image3.png
    664
    636
    media_image3.png
    Greyscale











Regarding claim 10, wherein a first contact region (see annotated figure above) is formed at an exterior surface of the first leg and a second contact region (see annotated figure above) is formed at an exterior surface of the second leg [Considered exterior surface since it is placed on the exterior of the nose and also, it is exterior or outside of the nose as shown in Figure 6].
Regarding claim 11, wherein at least one of the first contact region and the second contact region includes a contoured surface (15) (Figures 1 and 3) for gripping a nasal surface (Col. 3, lines 19-26).
Regarding claim 12, wherein each of the first contact region and the second contact region is formed by a pad (16) (Figures 3-4) mounted to a distal end of the first leg and the second leg, respectively (clearly shown in Figures 3-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McDevitt (US Pub No. 2013/0157810) as applied to claim 1 above, and further in view of Moor (US Pub No. 2010/0063532).
Regarding claim 7, McDevitt discloses the invention of claim 1 above except for wherein at least one of the first leg and the second leg is formed from a high flexure material.
Moore, in the analogous art of nasal devices, teaches (Figure 1) a nasal dilator (10) that includes legs (12) being made of a high flexure material (Paragraph 0050). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one of the first leg and the second leg of McDevitt to have been made of a high flexure material as taught by Moore, in order to improve fit and provide comfort to the user (Moore, Paragraph 0050).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McDevitt (US Pub No. 2013/0157810) as applied to claim 1 above, and further in view of Castillo (US Pub No. 2015/0173934).
Regarding claim 13, McDevitt discloses the invention of claim 1 above except for wherein at least a portion of the body is coated with a layer of soft material.
Castillo, in the analogous art of nasal devices, teaches (Figure 26) a nasal band (450) that is coated with a layer of soft material (Paragraph 0100). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McDevitt to have been coated with a layer of soft material as taught by Castillo, in order to make the device more comfortable to wear (Castillo, Paragraph 0100).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771